Opinion issued June 29, 2006 





 
 





In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-06-00563-CR
____________

IN RE AMIR BENDAVID, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
          Relator, Amir Bendavid, has filed in this Court a pro se petition for writ of
mandamus asking that we order respondent
 to rule on pro se motions that he filed. 
We deny the petition.
          Relator is represented by appointed counsel, Kyle B. Johnson, in the trial court. 
Relator is not entitled to hybrid representation.  Gray v. Shipley, 877 S.W.2d 806 
(Tex. App.—Houston [1st Dist.] 1994, orig. proceeding); Rudd v. State, 616 S.W.2d
623, 625 (Tex. Crim. App. 1981).  Accordingly, we deny the petition for writ of
mandamus.
 
          
PER CURIAM
Panel consists of Justices Jennings, Hanks, and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).